Citation Nr: 0740985	
Decision Date: 12/31/07    Archive Date: 01/03/08

DOCKET NO.  05-38 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a cervical and 
lumbar spine disorder.

2.  Entitlement to service connection for a left shoulder 
disorder. 

3.  Entitlement to service connection for bilateral hearing 
loss. 

4.  For the period prior to April 17, 2006, entitlement to an 
initial compensable evaluation for hemorrhoids. 

5.  For the period beginning April 17, 2006, entitlement to 
an evaluation in excess of 10 percent for hemorrhoids. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from August 1960 to May 1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December  2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) which granted 
service connection for hemorrhoids evaluated as non-
compensable and denied service connection for a cervical and 
lumbar spine disorder, a left shoulder disorder, and 
bilateral hearing loss.  In November 2006, the RO increased 
the veteran's hemorrhoids evaluation to 10 percent disabling 
effective April 17, 2006.  Subsequently, in April 2007, the 
veteran appeared at a hearing at the RO before the 
undersigned. 

The veteran perfected an appeal for the issue of entitlement 
to service connection for loss of teeth.  Subsequently, in 
the November 2006 rating decision, the RO granted service 
connection.  As this represents a full grant of benefits 
sought, the issue is no longer before the Board.

The issues of service connection for a cervical and lumbar 
spine disorder, a left shoulder disorder, and bilateral 
hearing loss are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  For the period prior to April 17, 2006,  the veteran's 
hemorrhoids have not been shown to be irreducible, with 
excessive redundant tissue, or evidencing frequent 
recurrences.  

2.  For the period beginning April 17, 2006, the veteran's 
hemorrhoids have not been accompanied by secondary anemia or 
fissures. 


CONCLUSIONS OF LAW

1.  For the period prior to April 17, 2006, the criteria for 
an initial compensable evaluation for hemorrhoids have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
4.1, 4.2, 4.7, 4.114(a), Diagnostic Code (DC) 7336 (2007).  

2.  For the period beginning April 17, 2006, the criteria for 
an evaluation in excess of 10 percent for hemorrhoids have 
not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.1, 4.2, 4.7, 4.114(a), DC 7336 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondences dated in July 2004 and September 2004, the 
RO satisfied its duty to notify the veteran under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2007).  
Specifically, the RO notified the veteran of: information and 
evidence necessary to substantiate the claim; information and 
evidence that VA would seek to provide; and information and 
evidence that the veteran was expected to provide.  The 
veteran was instructed to submit any evidence in his 
possession that pertained to his claim.  

In March 2006, the RO also notified the veteran of the 
process by which disability ratings and effective dates are 
established.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

Since this claim is the appeal of an initial rating, fully 
satisfactory notice was delivered after it was adjudicated. 
 However, the RO subsequently readjudicated the claim based 
on all the evidence in the November 2006 rating decision in 
which it increased the veteran's disability evaluation to 10 
percent disabling effective April 17, 2006.  The veteran was 
able to participate effectively in the processing of his 
claim.  There is no indication in the record or reason to 
believe that the ultimate decision of the originating agency 
on the merits of the claim would have been different had 
complete VCAA notice been provided at an earlier time.

The Board notes that the veteran applied for Social Security 
Administration (SSA) benefits, and obtaining those records is 
among the remand instructions below for the service 
connection claims.  However, as he has not alleged that he 
applied for benefits due to hemorrhoids, the Board can 
proceed with the present claim without prejudicing the 
veteran. 

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  All identified and available treatment records have 
been secured and the veteran has been medically evaluated in 
conjunction with his claim.  The duties to notify and assist 
have been met.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  Each disability must be viewed in 
relation to its history, with an emphasis on the limitation 
of activity imposed by the disabling condition.  Medical 
reports must be interpreted in light of the whole recorded 
history, and each disability must be considered from the 
point of view of the veteran working or seeking work.  Where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.7.  

Hemorrhoids are rated under DC 7336 which assigns a non-
compensable rating for external or internal hemorrhoids that 
are mild or moderate.  38 C.F.R. § 4.114 (a), DC 7336.  A 10 
percent rating contemplates external or internal hemorrhoids 
that are large or thrombotic, irreducible, with excessive 
redundant tissue, and evidencing frequent recurrences.  Id.  
A higher 20 percent rating is warranted when there is 
persistent bleeding and with secondary anemia or when there 
are hemorrhoids with fissures.  Id.
For the period prior to April 17, 2006

Since the initial grant of service connection, the veteran's 
disability has been assigned a non-compensable percent 
rating.  In an appeal of an initial rating, consideration 
must be given to "staged" ratings, i.e., disability ratings 
for separate periods of time based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  The Board will 
thus consider entitlement to "staged ratings" in this case.
 
In May 2004, a VA treatment record noted three thrombosed 
external hemorrhoids with some bleeding; an assessment of 
severe thromobsed hemorrhoids was noted.  Another VA 
treatment record dated in July 2004 noted painful episodes of 
hemorrhoids once to twice a month when having diarrhea and 
bleeding into the toilet once to twice a month.  He had a 
mass that was reducible which was tender on reduction.  It 
was noted that he just started stool softeners and was not on 
a high fiber diet.  Examination showed grade II red 
hemorrhoidal tissue protruding from anal canal, reducible, 
tender to palpation, and soft.  The prostate was without 
nodules and anoscopy revealed two to three centimeters of 
external hemorrhoid on right lateral wall.  A high fiber 
diet, stool softener, and anusol were recommended.  

An October 2004 VA examination report noted hemorrhoid 
symptoms of rectal bleeding, pain with defection, leakage, 
and itching.  It was noted that a surgical procedure was 
being considered.  An impression of rectal bleeding due to 
polyps was noted.  An addendum to the examination report 
noted that it was as likely as not that the rectal bleeding 
had been due to polyps rather than hemorrhoids. 

Based on the evidence, the Board finds that a compensable 
rating is not warranted as the veteran's hemorrhoids have 
been shown to be mild or moderate.  While his hemorrhoids are 
thrombotic, they have not been shown to be irreducible, with 
excessive redundant tissue, evidencing frequent recurrences.  
The rectal bleeding was associated with polyps.  Therefore, 
the criteria for a compensable rating have not been met. 

The Board further finds that, since the effective date of 
service connection, there were no distinct periods of time 
during which the veteran's disability was compensable.  He is 
accordingly not entitled to receive a "staged" rating.  
Fenderson, supra.

As the preponderance of the evidence is against the claim for 
an increased rating, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

 For the period beginning April 17, 2006

An April17, 2006 VA examination report noted that since 2004 
the veteran had smaller amounts of bleeding requiring a pad 
or using excessive tissue in place for the better part of the 
day which occurred once a month.  He had trouble when he 
strained with stool, severe bleeding occurred while having 
sexual intercourse, and he had frequent pain.  He was not 
using any formal treatment at the time but still frequently 
used Preparation H, anisole and local preparation, but 
without much effect.  Examination of the veteran revealed a 
large excoriated hemorrhoid with evidence of probable recent 
bleeding, hemorrhoids were somewhat edematous, and a large 
hemorrhoid tag on the right side of the anus.  Rectal 
examination was accomplished with difficulty and demonstrated 
an uncomfortable internal hemorrhoid at two o'clock.  There 
was no blood on the examining finger and no rectal masses 
were found.  Due to discomfort, the examiner was unable to do 
a complete internal hemorrhoid ring or prostate examination. 

The examiner noted an impression of recurrent and persistent 
mixed hemorrhoids with a history of thrombosed hemorrhoids, 
and prolapsing internal hemorrhoids and excoriating external 
hemorrhoids which were moderately encumbering to the veteran 
with frequent episodes of bleeding many times requiring a 
rectal pad for clothing protection.  He bled only once in the 
past month but the examiner thought the veteran may have bled 
small amounts more recently.  Notably, the examiner 
determined that the veteran had not bled to the point of 
anemia nor had surgery been recommended.  

Based on the evidence, a rating in excess of 10 percent for 
hemorrhoids is not warranted.  While the veteran has been 
shown to have frequent bleeding, he has not been shown to 
have secondary anemia or hemorrhoids with fissures.  
Therefore, a higher rating is not warranted.  

As the preponderance of the evidence is against the claim for 
an increased rating, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

For the period prior to April 17, 2006, an initial 
compensable evaluation for hemorrhoids is denied. 

For the period beginning April 17, 2006, an evaluation in 
excess of 10 percent for hemorrhoids is denied. 


REMAND

It appears, in this case, that VA has not satisfied its duty 
to assist the veteran in obtaining evidence necessary to 
substantiate his claims for service connection.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2007).  

At his April 2007 hearing, the veteran testified that he 
received treatment from the VA Medical Center (VAMC) in 
Poplar Bluff, MO.  Later, in a May 2007 letter, he indicated 
that he attempted to obtain those medical records but was 
told that they had been transferred to the depot in St. 
Louis, MO.  On remand, the RO should attempt to locate the 
veteran's medical records from Poplar Bluff from all possible 
locations.  

The veteran also requests that VA obtain his service medical 
records from USS Yorktown from November 1960 to February 
1962.  The RO should attempt to locate those records on 
remand. 

Lastly, the record shows that the veteran applied for Social 
Security benefits.  On remand, those records should be 
associated with the claims folder as well. 

Accordingly, the case is REMANDED for the following action:

1.	Obtain the veteran's treatment records 
from the VAMC in Poplar Bluff, MO from 
the archives in St. Louis, MO.  If 
these records are no longer on file, a 
request should be made to the 
appropriate storage facility.  All 
efforts to obtain VA records should be 
fully documented, and the VA facilities 
must provide a negative response if 
records are not available.

2.	Contact the National Personnel records 
Center (NPRC), or any other appropriate 
service department offices, and request 
that a search be conducted for all 
medical records (including copies) 
pertaining to the veteran during 
service from November 1960 to February 
1962 on the USS Yorktown.  The results 
of such request, whether successful or 
unsuccessful, should be documented in 
the claims file, and the veteran 
informed of any negative results. 

3.	Request, directly from the Social 
Security Administration, complete 
copies of any disability 
determination(s) it has made concerning 
the veteran, as well as copies of the 
medical records that served as the 
basis for any such decision(s).  All 
attempts to fulfill this development 
must be documented in the claims file.  
If the search for any such records 
yields negative results, that fact 
should be clearly noted and the veteran 
must be informed in writing.

4.	The RO should again review the record.  
If any benefit sought on appeal, 
remains denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond 
thereto.  Thereafter, return the case 
to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


		
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


